DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for collecting and managing event data from at least one vehicle, comprising: implementing an event data management system by at least one network server, the event data management system being operably connected via a network to an onboard monitoring system of the vehicle and to a service user located outside of the vehicle; mounting an event data recorder (EDR) in the vehicle for recording the event data obtained by at least one sensor in the vehicle, wherein operation of the EDR is governed by at least one EDR rule that determines whether or not to record the event data; receiving, from the service user, an update request for adjusting a setting of the at least one EDR rule by changing a trigger condition of at least one event that triggers the EDR to record the event data; generating at least one modified EDR rule in which the trigger condition is changed for recording the event data by the EDR and an associated electronic controller of the vehicle based on the update request; and providing the vehicle with an update of the at least one modified EDR rule.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A system for collecting and managing the event data from at least one vehicle of a plurality of vehicles, the system comprising: the system being operably connected via a network to an onboard monitoring system of the vehicle and to a service user located outside of the vehicle; an event data recorder (EDR) mounted in the vehicle for recording the event data obtained by at least one sensor in the vehicle, wherein operation of the EDR is governed by at least one EDR rule that determines whether or not to record the event data; a controller configured to receive from the service user an update request for at adjusting a setting of the at least one EDR rule by changing a trigger condition of at least one event that triggers the EDR to record the event data; a-the controller configured to generate at least one modified EDR rule in which the trigger condition is changed for recording the event data that is suitable for the EDR and an associated electronic controller of the vehicle based on the update request; and a-the controller configured to provide each of the vehicles with an update of a the modified EDR rule.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A method of operating at least one vehicle having an event data recorder (EDR), comprising: providing an onboard monitoring system in the vehicle being operably connected via a network to an event data management system implemented by at least one network server and to a service user located outside of the vehicle; the event data recorder (EDR) mounted in the vehicle for recording the event data obtained by at least one sensor in the vehicle, wherein operation of the EDR is governed by at least one EDR rule that determines whether or not to record the event data; receiving, from the service user, an 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 20, An onboard monitoring system of a vehicle having an event data recorder (EDR), comprising: the onboard monitoring system being operably connected via a network to an event data management system implemented by at least one network server and to a service user located outside of the vehicle; the event data recorder (EDR) mounted in the vehicle for recording the event data obtained by at least one sensor in the vehicle, wherein operation of the EDR is governed by at least one EDR rule that determines whether or not to record the event data; a controller configured to receive from the service user an update request an-the event data management system for adjusting a setting of the at least one EDR rule suitable for a country in which the vehicle is located by changing a trigger condition of at least one event that triggers the EDR to record the event data; and a-the controller configured to generate at least one modified EDR rule in which the trigger condition is changed for recording the event data that is suitable for the country in which the vehicle is located, and to apply the at least one EDR rule to the EDR and an associated electronic controller.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666